BERDON, J.,
dissenting. The majority concludes that the failure of the defendant, the statewide grievance committee (committee), to comply with the time requirements of General Statutes (Rev. to 1993) § 51-90g (g)1 and Practice Book § 27J (i),2 does not deprive *686the committee of subject matter jurisdiction to act on a grievance complaint alleging attorney misconduct.3 In other words, according to the majority, the committee may permissibly pursue a grievance complaint well beyond the four month time limitation specifically provided in § 51-90g (g). I disagree.
I agree with the majority that we have a special obligation with respect to assuring that attorney conduct comports with standards of the practice of law, “a profession the main propose of which is to aid in the doing of justice . . . Rosenthal v. State Bar Examining Committee, 116 Conn. 409, 414, 165 A. 211 (1933). “An attorney as an officer of the court in the administration of justice, is continually accountable to it for the manner in which he exercises the privilege which has been accorded him. . . . This unique position as officers and commissioners of the court . . . casts attorneys in a special relationship with the judiciary and subjects them to its discipline.” (Citation omitted; internal quotation marks omitted.) Statewide Grievance Committee v. Rozbicki, 211 Conn. 232, 237-38, 558 A.2d 986 (1989).
I begin by setting forth the procedural framework for complaints filed under the statewide grievance system.4 Essentially, this system provides three tiers of review. First, a local grievance panel reviews a grievance complaint to determine whether probable cause exists to warrant further investigation. General Statutes § 51-90f (a); Practice Book § 27F (c). Second, the committee, *687or at its designation, a subcommittee, reviews the local panel’s determination. General Statutes (Rev. to 1993) § 51-90g (a); Practice Book § 27J (c). Finally, if a subcommittee performs the review, it must issue a proposed decision to the committee, or if the committee itself conducts the review, it renders a final decision. General Statutes (Rev. to 1993) § 51-90g (a), (c), (f) and (g); Practice Book § 27J (c), (e), (h) and (i).
Our focus in this case is the procedural requirements with respect to the committee once the local panel has made a determination of probable cause or no probable cause. Under § 51-90g (a), the committee or a subcommittee may review the local panel’s determination. If the committee refers the matter to a subcommittee, the subcommittee is required to render a proposed decision within ninety days of the local panel’s determination, unless the subcommittee moves for an extension of thirty days, which shall only be granted for good cause. General Statutes (Rev. to 1993) § 51-90g (c). If the committee itself conducts the review, then it must render a final decision within four months of the local panel’s determination. General Statutes (Rev. to 1993) § 51-90g (g).
The time limit on subcommittee action in subsection (c) contains a savings clause, which provides that the subcommittee’s failure to complete its action within the prescribed time period is not necessarily cause for dismissal. In such circumstances, the committee can, on its own initiative or on motion of the complainant or respondent, inquire into the delay and “determine the appropriate course of action.” General Statutes (Rev. to 1993) § 51-90g (c). In contrast to the provisions relating to subcommittee action, the General Assembly and the judges of the Superior Court did not provide a savings clause for the committee itself when it fails to abide by the four month time limit to review the local panel’s determination.
*688In reaching its conclusion, the majority today ignores the mandate in § 51-90g (g), the statute’s legislative history and our own rules of practice, and stands the precedent of Rozbicki on its head. In other words, according to the majority, “shall” means shall when the court wants it to mean shall, but “shall” does not mean shall when the court is of another mind.5
My analysis starts, as the Appellate Court’s did, with the plain language of the statute. General Statutes (Rev. to 1993) § 51-90g (g) provides in relevant part: “When the committee conducts the hearing or hearings under this section, it shall render its decision not later than four months from the date the panel’s determination of probable cause or no probable cause was filed with the state-wide grievance committee. ...” (Emphasis added.) It is undisputed that more than four months elapsed from the time that the local grievance panel filed its determination of no probable cause to the time that the committee referred the matter to a subcommittee. I, like the Appellate Court, conclude that “this language clearly and unambiguously mandates that the committee complete its action within four months. ” Doe v. Statewide Grievance Committee, 41 Conn. App. 671, 676, 677 A.2d 960 (1996). “Where the meaning of a statute ... is plain and unambiguous, the enactment speaks for itself and there is no occasion to construe it. Its unequivocal meaning is not subject to modification by way of construction.” (Internal quotation marks *689omitted.) Grievance Committee v. Trantolo, 192 Conn. 15, 22, 470 A.2d 228 (1984).
Furthermore, even if § 51-90g (g) were ambiguous, the legislative history supports the conclusion that the legislature intended the time limits in § 51-90g (g) to be mandatory. In 1986, the legislature revised the statute to include the requirement that the committee render its decision within four months of the local panel’s determination. Public Acts 1986, No. 86-276, § 8 (P.A. 86-276). In enacting this amendment, the legislature emphasized the importance of the newly-added four month time frame for committee action. “The amendment maintains . . . that if you’re going to have a hearing with probable cause, that must be held within four months . . . .” 28 H.R. Proc., Pt. 23, 1985 Sess., p. 8562, remarks of Representative Richard D. Tulisano. As another legislator stated: “Once the determination is made that there is probable cause to continue to a full hearing, at that point within the four months, the hearing would have to take place. . . . One of the complaints of the community has been that it takes too long for this grievance procedure to take place. It is hoped that this would tighten that up.” Id., pp. 8529-30, remarks of Representative William L. Wollenberg.
Indeed, the legislature underscored the need to establish rigid guidelines for the investigation of complaints of misconduct in order to bolster public confidence in the process as well as to protect the rights of attorneys who are involved. “[I]t is extremely important at this point that the public know how the system works, that it have some assurance that the standards are going to be laid down and observed consistently, and I think this advances [the statute] by . . . eliminating some of the abuses without itself becoming abusive to those whose professional integrity may be at stake.” Id., p. 8561, remarks of Representative Richard Blumenthal. Accordingly, the legislative history reflects that the leg*690islature intended that the committee must render a decision within four months of the filing of a complaint.
Furthermore, when the judiciary acquiesced in the time limitation imposed by P.A. 86-276, § 8, in 1986, we used the identical language in Practice Book § 27J (i): “[The committee] shall have one hundred and twenty days from the date the panel’s determination concerning probable cause was filed with it to render a decision . . . .” Surely, when the rule was adopted by the then 143 judges of the Superior Court, we certainly knew what “shall” meant.
Finally, even if the language of § 51-90g (g), the legislative history and our own rules of practice are not clear, the precedent of Rozbicki governs this case. Although the majority cites extensively to Rozbicki, it totally ignores the fundamental tenets of construction that solely led the court to conclude that the time limitation in § 51-90g (c) was directory, rather than mandatory, and the reasoning of which, if applied to this case, would compel the conclusion that the time limitation in § 51-90g (g) was mandatory. As Judge Schaller of the Appellate Court stated in his concurrence in Doe v. Statewide Grievance Committee, supra, 41 Conn. App. 682, “[although the court also emphasized the broader context of the supervisory role of the judiciary in governing attorney conduct, our Supreme Court in Roz-bicki based its decision primarily on the impact of the § 51-90g (c) savings clause. In the case before us, concerning the mandatory time limit of § 51-90g (g), the absence of a comparable savings clause together with the acquiescence of the judiciary in adopting the time limits in § 27J compels our result. When the committee is proceeding under § 51-90g (g), neither the statute nor the rule of practice authorizes discretionary action in the event of delay beyond the time limit. By adopting the statutory language in the rule of practice, the judiciary has bound the committee to the statutory stan*691dard, without allowing discretion as it carries out its supervisory role over attorney conduct. This court is bound by the analysis in the Rozbicki decision to reach that result.”
Furthermore, it is reasonable to conclude that in order to achieve public confidence in the grievance process and fairness to the attorneys subject to the process, the legislature had good reason to establish mandatory time limits for the committee and a more flexible approach for the subcommittee. With respect to subcommittee action, it is entirely logical that the time limits imposed on the subcommittee are not mandatory, because the committee, on motion of the respondent, the claimant or on its own, may inquire into the subcommittee’s delay in rendering a proposed decision. General Statutes (Rev. to 1993) § 51-90g (c). Importantly, the committee has the authority under that same subsection to “determine the appropriate course of action” when there has been subcommittee delay. In other words, the committee has the statutory authority to oversee all subcommittee action and to compel the subcommittee to act when it has failed to do so in a timely fashion. In contrast, the committee is self-governing — there are no provisions in § 51-90g (g) that provide an avenue for the respondent, or any other party, to move that the committee inquire into its own delay or, for that matter, determine the appropriate course of action. In other words, there is no check on the committee when the committee itself has failed to abide by the statutory guidelines, unless this court were to construe the provisions of § 51-90g (g) as mandatory.
Although attorneys occupy a special place in our system of justice, that does not mean that we should ignore their rights. The plain language of § 51-90g (g), its legislative history, the rules of this court, and, indeed, our own precedent dictate that the committee must act *692within four months.6 There are practical reasons that the legislature obviously considered in circumscribing the committee’s jurisdiction by requiring it to act within this short time frame. First, the public has the right to a prompt determination of whether an attorney has committed unethical conduct. Second, anyone who has practiced law not only knows the. devastating effect that a grievance complaint may have on an ethical attorney, but also its practical consequences. Just the pendency of the complaint, regardless of whether it is provable, can, for example, have an effect on the renewal of an attorney’s legal malpractice insurance or on an application for a judgeship.7 It is absolutely clear that it is essential that the professional conduct must stand the test of strict scrutiny, but in doing so we must also refrain from trampling on the rights of the members of the legal profession.8
Accordingly, I dissent.
*693[[Image here]]

 General Statutes (Rev. to 1993) § 51-90g (g), now § 51-90g (h), provides in relevant part: “When the committee conducts the hearing or hearings under this section, it shall render its decision not later than four months from the date the panel’s determination of probable cause or no probable cause was filed with the state-wide grievance committee. . .


 Practice Book § 27J (i) provides in relevant part: “If the statewide grievance committee does not assign a complaint to a reviewing committee, it shall have one hundred and twenty days from the date the panel’s determination concerning probable cause was filed with it to render a decision dismissing the complaint, imposing sanctions and conditions as authorized by Sec. *68627M.1 or directing the statewide bar counsel to file a presentment against the respondent. . . .”


 The judges of the Superior Court have adopted rules that are substantially identical to the General Statutes with respect to the committee. See Practice Book §§ 27B through 27N.


 The chart set forth in the appendix to this dissent, which was included in the plaintiffs brief, graphically illustrates the procedural route provided by the statutory scheme.


 Indeed, the majority’s reasoning is reminiscent of the following passage from the book, Through the Looking-Glass, by Lewis Carroll:
“ ‘There’s glory for you!’
“ T don’t know what you mean by “glory,” ’ Alice said.
“ T meant, “there’s a nice knock down argument for you!” ’
“ ‘But “glory” doesn’t mean “a nice knock down argument,” ’ Alice objected.
“ ‘When I use a word,’ Humpty Dumpty said in a rather scornful tone, ‘it means just what I choose it to mean — neither more nor less.’ ” (Emphasis in original.) L. Carroll, Through the Looking-Glass (Messner ed. 1982) p. 198.


 I recognize that it has been argued that, under the conclusion reached by my analysis, “the committee can refer every case to a subcommittee at the outset, thereby assuring itself of the discretionary authority of § 51-90g (c) to act later.” Doe v. Statewide Grievance Committee, supra, 41 Conn. App. 684 (Schaller, J., concurring). This argument, however, presupposes that the committee will act in bad faith by purposely engaging in such dilatory tactics. I will not, therefore, subscribe to such a view.


 Indeed, as the plaintiffs counsel pointed out at oral argument, an attorney would be obligated to report that a grievance is pending even though a local grievance panel has made a determination of no probable cause, because the committee may eventually make, under the majority’s construction of § 51-90g (g), a contrary finding well beyond the four month period.


 I agree with the majority’s statement in footnote 11 of its opinion that my concerns about the victims of attorney misconduct, the public and attorneys should not be determinative of whether the time limits in § 51-90g (g) implicate the committee’s jurisdiction. Nevertheless, these concerns are appropriate to consider in ascertaining the legislative intent. As I have pointed out in this dissent, one of the public concerns expressed by Representative Wollenberg in the legislative debates with respect to adopting the mandatory four month time limit was the length of time that the grievance process took and the need to provide finality to the process.